DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ARNE LANGSETMO,
                              Appellant,

                                    v.

                       KRISTEN MARIE METZA,
                             Appellee.

                             No. 4D19-2138

                           [November 4, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 17-000901-DR-
AXMX.

  Jessica M. Vanvalkenburgh of McCarthy, Summers, Wood, Norman,
Melby & Schultz, P.A., Stuart, for appellant.

   Karen O’Brien Steger of Steger Law, Stuart, for appellee.

DAMOORGIAN, J.

   Arne Langsetmo (“Former Husband”) appeals the trial court’s order
adopting the recommendations of the general magistrate on his motion for
contempt and enforcement. We reverse and remand for the trial court to
consider Former Husband’s exceptions to the general magistrate’s
recommended findings and conclusions.

   Former Husband and Kristen Marie Metza (“Former Wife”) entered into
a postnuptial agreement on January 11, 2017. The postnuptial agreement
required Former Wife to, among other things, pay Former Husband a
one-time equitable distribution payment of $250,000 within seven days
after the execution of the agreement. The postnuptial agreement also
provided that Former Wife and Former Husband would each retain
“2 bicycles.” The parties ultimately divorced and the final judgment of
dissolution of marriage incorporated the postnuptial agreement.

  Following entry of the final judgment of dissolution of marriage, Former
Husband filed a Motion for Contempt and Enforcement (“Motion for
Contempt”) alleging Former Wife failed to pay the entire $250,000 as
agreed to in the postnuptial agreement, and refused to turn over a third
bicycle, specifically a tandem bicycle. The matter proceeded to a hearing
before a general magistrate. Following the hearing, the general magistrate
entered a written report recommending that the trial court: (1) deny
Former Husband’s request for the tandem bicycle, finding that
“[t]he Postnuptial Agreement clearly provides for Former Husband to
receive two bicycles with no further description, he has received two
bicycles under that distribution scheme, and he therefore is not entitled
to the third tandem bicycle he requests;” and (2) award Former Husband
the outstanding $25,000 along with prejudgment interest at the statutory
rate from the date Former Husband filed the Motion for Contempt.

    Former Husband timely filed exceptions to the general magistrate’s
report and recommendations with respect to the interest accrual date and
the disposition of the tandem bicycle. After receiving notice of the need to
file a transcript of the contempt hearing before the general magistrate,
Former Husband filed a motion for enlargement of time and, a month later,
filed the transcript of the contempt hearing. Without considering the
merits of Former Husband’s exceptions, the trial court entered its order,
finding:

         The Magistrate’s Order was entered on October 19, 2018.
      Administrative Order 2013-02 of the 19th Judicial Circuit
      states that “should the moving party fail to provide [the] record
      or transcript for the Court’s review within 60 days after
      making the objection or exception, without requesting an
      extension of time, the objection may be deemed abandoned.”

         The Respondent in this case filed the exception to the
      Magistrate’s ruling on October 29, 2018 but did not provide a
      record or transcript for this Court’s review within the 60 days
      after filing the exception and therefore the matter is
      abandoned and the motion is hereby DENIED.

This appeal follows. 1




1   Former Husband initially appealed the trial court’s nonfinal, non-appealable
order denying his exceptions to the general magistrate’s report. See Jones v.
Jones, 90 So. 3d 991 (Fla. 4th DCA 2012). In response, we entered an order
holding the appeal in abeyance and gave Former Husband thirty days to obtain
a final order from the trial court adopting and ratifying the general magistrate’s
report. Former Husband later filed the final order with this Court.

                                        2
   On appeal, Former Husband argues that he was deprived of the
opportunity to be heard on the merits of his exceptions. Specifically, he
argues that he made efforts to set the hearing, and upon being informed
that the transcript was required, he promptly filed it. He further argues
that “[t]here is no mandatory or bright line requirement that Exceptions
be deemed abandoned and denied summarily if the record or transcript is
not provided within sixty (6[0]) days” and Former Wife made no complaint
regarding the delay. We agree. 2

     Florida Family Law Rule of Procedure 12.490(f) provides, in part, that
“[i]f exceptions are filed, they must be heard on reasonable notice by either
party or the court.” See also Fla. R. Civ. P. 1.490(i) (providing that
“[i]f exceptions are timely filed, the court shall resolve the exceptions at a
hearing on reasonable notice”). Rule 12.490(g)(2) also provides, in part,
“[t]he transcript of all relevant proceedings, if any, must be delivered to the
judge and provided to all other parties not less than 48 hours before the
hearing on exceptions.”

   This Court’s decision in Murison v. Coral Park Properties, Inc., 64 So. 3d
1288 (Fla. 4th DCA 2011), is on point. There, we held that a trial court
could not deny exceptions without a hearing on grounds that the
transcript from the magistrate’s hearing had not yet been provided,
explaining:

      Appellate courts throughout this state have uniformly
      interpreted rule 1.490(h) to require a mandatory hearing
      before the trial court on the parties’ exceptions if one is
      requested. While the [appellants] were obligated to provide
      transcripts to the trial court before any hearing on the
      exceptions could be held, the trial court was not permitted to
      deny the exceptions—and the right to a hearing—merely
      because the [appellants] had not provided transcripts up to
      that point. Had the trial court received indication from the
      [appellants] that they were refusing to provide transcripts,
      then the trial court would be on solid ground in denying the
      exceptions without a hearing. However, the trial court could
      not deny the [appellants] their unambiguous right to a hearing


2  We reject Former Wife’s argument that Former Husband waived any due
process argument because he failed to raise his exceptions before the trial court
while the case was on remand from this Court. The trial court’s jurisdiction on
remand was limited to entering a final, appealable order. Therefore, the trial
court did not have jurisdiction to rule on Former Husband’s exceptions.

                                       3
      on timely filed exceptions simply because transcripts had not
      been provided up to that point.

      The trial court’s denial of the [appellants’] timely exceptions
      without a hearing deprived them of due process and
      constituted a departure from the essential requirements of the
      law.

Id. at 1289–90 (internal citation and quotation marks omitted); see also
L.P. v. State, 995 So. 2d 1140, 1141 (Fla. 5th DCA 2008) (“[W]e write to
re-emphasis [sic] the requirement that a hearing must be held on timely-
filed exceptions to a magistrate’s report.”); Yoxsimer v. Yoxsimer, 918 So.
2d 997, 998–99 (Fla. 2d DCA 2006) (under Rule 1.490(h), litigant who
requests a hearing on exceptions but is not afforded one is deprived of due
process).

    Here, it is undisputed that Former Husband timely filed his exceptions.
The trial court’s basis for denying Former Husband’s exceptions without a
hearing was that he did not file the transcript within sixty days of filing
the exceptions, as required by the Nineteenth Circuit Court’s
Administrative Order. Former Husband, however, ordered the transcript,
filed a motion for enlargement of time to file the transcript, and promptly
filed the transcript once he received it. Based on these facts, Murison
makes clear that it was error for the trial court to deny Former Husband’s
right to a hearing on his exceptions because the transcript was not filed
within the sixty-day time frame imposed by the Nineteenth Circuit Court’s
Administrative Order.

    Although not ripe for our consideration, we note that Former Husband
is correct that the statutory interest for the remaining $25,000 owed to
him by Former Wife should have started on the date of loss and not, as
determined by the general magistrate, from the date Former Husband filed
his Motion for Contempt. It is well established that “[t]he purpose of . . .
prejudgment interest is to make the plaintiff whole from the date of the
loss.” Capitol Envtl. Servs., Inc. v. Earth Tech, Inc., 25 So. 3d 593, 597
(Fla. 1st DCA 2009); see also Argonaut Ins. Co v. May Plumbing Co., 474
So. 2d 212, 215 (Fla. 1985) (“[W]hen a verdict liquidates damages on a
plaintiff’s out-of-pocket, pecuniary losses, plaintiff is entitled, as a matter
of law, to prejudgment interest at the statutory rate from the date of that
loss.”). Here, the postnuptial agreement required Former Wife to pay
Former Husband the one-time equitable distribution payment within
seven days from the date the agreement was executed. Thus, as the
postnuptial agreement was executed on January 11, 2017, the date of loss
was January 17, 2017. Former Husband should be made whole from the

                                      4
date the money was due to him pursuant to terms of the postnuptial
agreement.

   Based upon the foregoing, we reverse the order denying Former
Husband’s exceptions, and remand for the trial court to consider the
exceptions on the merits.

   Reversed and remanded.

CIKLIN, J., and FRINK, KEATHAN B., Associate Judge, concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    5